PER CURIAM.
We affirm the judgment in favor of ap-pellee, Liquid Carbonic Corporation, entered upon rendition of the jury’s verdict. We find no merit in appellant’s contentions that the court should have allowed testimony pertaining to lost profits, see Murciano v. Urroz, 455 So.2d 463 (Fla. 3d DCA 1984), and should have denied appellee’s motion for partial summary judgment on the fraudulent inducement claim.
As to Liquid Carbonic’s cross-appeal, we agree that the trial court should have instructed the jury on enforceable warranty disclaimers and remedy limitations provided by contract. §§ 672.316(2), .719, Fla. Stat. (1979). We therefore reverse the judgment in favor of Don Carlos Foods, Inc., and remand for a new trial.
Affirmed in part, reversed in part, and remanded for a new trial.